                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION


GREGORY F. HARRIS,

                       Petitioner,

v.                                                            Case Number: 15-14448-BC
                                                              Honorable Thomas L. Ludington
PATRICK WARREN,

                       Respondent.
                                      /

 OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS,
DENYING CERTIFICATE OF APPEALABILITY, DENYING LEAVE TO APPEAL IN
FORMA PAUPERIS, AND DENYING MOTION TO HOLD PETITION IN ABEYANCE

                                                 I.

       Michigan state prisoner Gregory F. Harris filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254, asserting he is being held in violation of his constitutional rights.

Petitioner, who is proceeding pro se, challenges his second-degree murder conviction, Mich.

Comp. Laws § 750.317. He seeks habeas relief on the grounds that his trial counsel was ineffective

and that the prosecutor committed misconduct.

                                                 II.

       Petitioner’s convictions arise from the killing of his girlfriend, Zilphia Craig. Craig’s body

was found on February 1, 2011, underneath the bed in a room at the Normandy Hotel, which

Petitioner had rented on a long-term basis. James Harris, Petitioner’s brother, testified that, after

hearing that Craig had been reported missing by her family, he asked Petitioner if he knew what

happened to her. (7/27/11 Tr. at 56, 62.) Petitioner told his brother that he had killed Craig. (Id.

at 57.) Petitioner explained that Craig “got a little loud” with him outside Petitioner’s room and
Petitioner hit Craig. (Id.) Craig took a few steps and then fell. (Id.) Petitioner carried Craig back

to his room and then fell asleep. (Id.) When he awoke the next morning, Craig was dead. (Id.)

Petitioner told his brother that he wrapped Craig’s body and put it under the bed. (Id.) Petitioner’s

brother called the police. (Id. at 58).

        Detroit police officer Isam Qasem testified that, on February 1, 2011, he was directed to

go to the Normandy Hotel. (Id. at 93-94.) When he entered Petitioner’s room, he detected a strong

smell of death. (Id. at 94.) Officer Qasem saw something wrapped in plastic under the bed and

suspected it might be a body. (Id. at 94-95.) He contacted the homicide department. (Id. at 95.)

        Detroit police officer Nathan Johnson responded to Officer Qasim’s call for a homicide

officer. (7/27/11 Tr. at 64-65.) Officer Johnson testified that he found a body wrapped in many

layers of plastic wrap under the bed. (Id. at 66-67.) He also found a receipt from Home Depot,

dated January 22, 2011, for the purchase of garbage bags and package-sealing tape. (Id. at 68.)

        Dr. John Somerset, Wayne County medical examiner, performed the autopsy on February

2, 2011. (Id. at 123.) He testified that the cause of death was blunt force trauma to the head and

the manner of death was homicide. (Id. at 132-33.)

        Petitioner testified in his own defense. He had known Craig for about eight months. (Id.

at 157) They lived together for approximately six months. (Id.) Petitioner testified that they

stopped living together because of Craig’s drug use but continued to see each other. (Id.) Craig

came to his hotel room in late December 2010. (Id. at 159.) They planned to spend New Year’s

Eve together. (Id. at 160.) Craig asked Petitioner to get her some drugs. (Id.) He refused. (Id.)

Craig left the apartment without her cane and wearing only a t-shirt. (Id. at 161-62.) Petitioner

followed her and asked her to come back. (Id.) Craig ran away from him and then she fell. (Id.

at 162) Petitioner helped her up and back to the room. (Id. at 162-63.) He assisted her in cleaning


                                                 -2-
up. (Id. at 163) She then fell asleep. (Id.) Petitioner let her rest for a while. (Id.) When he later

checked on her, Craig was unresponsive, not breathing, and had no pulse. (Id. at 164.) Petitioner

unsuccessfully attempted CPR. (Id.)

        Petitioner did not call 911. (Id. at 165.) He placed Craig’s body on the bed. (Id.) After

several days he noticed an odor and covered Craig. (Id.) In mid-January, he purchased trash bags

and tape at Home Depot, believing that wrapping Craig’s body in trash bags would contain the

odor and allow him to “keep her with [him] a while.” (Id. 164-65.) Petitioner could not handle

the stress of Craig’s body in his room and started drinking. (Id. at 166-67.)

        Petitioner was convicted by a jury in Wayne County Circuit Court of second-degree

murder, Mich. Comp. Laws § 750.317. On August 17, 2011, he was sentenced as a fourth-habitual

offender to 270 to 500 months imprisonment. Petitioner filed an appeal as of right with the

Michigan Court of Appeals. The Michigan Court of Appeals affirmed Petitioner’s conviction.

People v. Harris, No. 306497, 2012 WL 6217196 (Mich. Ct. App. Aug. Dec. 13, 2012). Petitioner

then filed an application for leave to appeal with the Michigan Supreme Court. The Michigan

Supreme Court denied leave to appeal. People v. Harris, 493 Mich. 970 (Mich. April 29, 2013).

        Petitioner filed a motion for relief from judgment in the trial court. He raised these claims:

(i) ineffective assistance of appellate counsel; (ii) ineffective assistance of trial counsel in failing

to: conduct a reasonable investigation, file a pretrial motion to suppress, consult a forensic

pathologist as a defense expert witness, or object to prosecutorial misconduct; and (iii) the

prosecutor committed misconduct by presenting perjured testimony and made improper comments

in closing argument. The trial court denied the motion. See 4/25/14 Order, Wayne County Cir.

Ct. (ECF No. 7-11). The Michigan Court of Appeals and Michigan Supreme Court denied




                                                  -3-
Petitioner leave to appeal. People v. Harris, No. 323554 (Mich. Ct. App. March 12, 2015); People

v. Harris, 498 Mich. 949 (2015).

       Petitioner then filed his federal habeas petition, raising these claims:

       I.     Ineffective assistance of counsel.

              A.      Pretrial examination: defense Counsel failed to investigate, and in doing so
                      did not challenge the false evidence the prosecutor used during the bind over
                      phase of trial.

              B.      Defense Counsel Mr. Bullock selected a retired police investigator to serve
                      as a juror even after I objected with his selection.

              C.      Defense Counsel Mr. Bullock failed to challenge or investigate the claims
                      of a juror being bias even after she admitted she had a problem with being
                      un-bias to the judge.

              D.      Defense counsel failed to enter a motion suppressing evidence obtained as
                      a result of a warrantless search of my one room apartment by Police Office
                      Isim Qasem.

              E.      Defense Counsel Mr. Bullock abdicated his ethical obligations, and
                      expressed such contempt, as acting as a second prosecutor show on the
                      pages listed above; he also made this statement on pg. 50 (“He did things
                      that were disgusting, I’ll admit to that”).

              F.      The Defense Counsel with knowledge allowed his own witness, Mr. Hurd
                      to lie under oath for the prosecutor without letting the Court or Jury know
                      that his witness was doing so. (TT day 3 pg. 4-27)

              G.      Defense Counsel failed to object or correct any inflammatory remarks made
                      by the prosecutor in his closing arguments.

       II.    Prosecutorial Misconduct

              A.      The Prosecutor knowingly used the perjured evidence of the crime scene
                      evidence technician Officer Nathan Johnson, during bind over phase, as
                      well as during trial. (“Officer Johnson stating with the assistance of his
                      sergeant, he moved my bed, and after opening up seventeen layers of bags
                      that he seen a body wrapped in plastic like saran wrap.”) TT pg. 64-73.

              B.      The Prosecutor knew he was using false evidence while arguing his case,
                      and failed to inform the jury and the Court he was doing so. The


                                                -4-
                      prosecutor’s duty is to represent the public interest and to place the pursuit
                      of truth and justice above the pursuit of conviction.

              C.      Both the prosecutor, as well as the Defense Counsels knowingly allowed
                      the witness Hurd to lie without any challenges or corrections before the
                      Court or Jury. Because the jury had the right to know that the witness was
                      lying under oath on the witness stand.

              D.      The use of crime scene evidence technician Officer Johnson during trial:
                      The prosecutor’s investigative office should have known the sworn affidavit
                      of Officer Johnson was perjured evidence in order not to be used by the
                      prosecutor in his arguments during trial.

              E.      The prosecutor divided evidence during his closing arguments and doing so
                      formed false statements.

              F.      The prosecutor’s statements were obviously injecting the elements of
                      passion, prejudice and sympathy into the jury by saying poor Ms. Craig, and
                      during his closing arguments. TT pg. 41-42 line 16 A blind person 19-1,
                      why was she on that stairwell? Because she failed to commit a sex act for
                      the Defendant. So he just abandon her, told her to get out she’s there fending
                      for herself.

                                                III.

       Title 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, imposes the following standard of

review for habeas cases:

       An application for a writ of habeas corpus on behalf of a person in custody pursuant
       to the judgment of a State court shall not be granted with respect to any claim that
       was adjudicated on the merits in State court proceedings unless the adjudication of
       the claim —

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

       A decision of a state court is “contrary to” clearly established federal law if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law, or if

                                                 -5-
the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-406 (2000). An “unreasonable

application” occurs when “a state-court decision unreasonably applies the law of [the Supreme

Court] to the facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the writ

simply because that court concludes in its independent judgment that the relevant state-court

decision applied clearly established federal law erroneously or incorrectly.” Id. at 411.

       A state court’s factual determinations are presumed correct on federal habeas review. See

28 U.S.C. § 2254(e)(1). A habeas petitioner may rebut this presumption of correctness only with

clear and convincing evidence. Id. Moreover, for claims that were adjudicated on the merits in

state court, habeas review is “limited to the record that was before the state court.” Cullen v.

Pinholster, 563 U.S. 170, 181 (2011).

                                                IV.

                                                 A.

       Petitioner seeks a stay in this matter while he exhausts his state court remedies for three

additional claims: counsel was ineffective in failing to investigate and present a reasonable

defense; prosecutor committed misconduct; and the verdict was against the great weight of the

evidence.

        A federal court may stay a federal habeas petition and hold further proceedings in

abeyance pending resolution of state court post-conviction proceedings provided there is good

cause for failure to exhaust the claims and that the unexhausted claims are not “plainly meritless.”

Rhines v. Weber, 544 U.S. 269, 278 (2005).

       Petitioner already has filed a motion for relief from judgment in the trial court under Mich.

Ct. Rule 6.502, raising claims that trial and appellate counsel were ineffective and the prosecutor


                                                 -6-
committed misconduct. Under Mich. Ct. R. 6.502(G)(1)&(2), a defendant generally is entitled to

file only one motion for relief from judgment, with two exceptions. The exceptions: the second

motion for relief from judgment is “based on a retroactive change in law that occurred after the

first motion for relief from judgment” or based on “a claim of new evidence that was not

discovered before the first such motion.” Mich. Ct. R. 6.502(G)(2). Neither exception applies

here. Petitioner does not allege that the new claims are based on a retroactive change in law or

new evidence.

                                                B.

       Petitioner raises seven claims of ineffective assistance of counsel. Respondent argues that

these claims are procedurally defaulted and meritless. Procedural default is not, however, a

jurisdictional bar to review of a habeas petition on the merits. See Trest v. Cain, 522 U.S. 87, 89

(1997). In addition, “[F]ederal courts are not required to address a procedural-default issue before

deciding against Petitioner on the merits.” Hudson v. Jones, 351 F.3d 212, 215 (6th

Cir.2003)(citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997)). “Judicial economy might

counsel giving the [other] question priority, for example, if it were easily resolvable against the

habeas petitioner, whereas the procedural-bar issue involved complicated issues of state law.”

Lambrix, 520 U.S. at 525. Here, the interests of judicial economy are best served by addressing

the merits of Petitioner’s claim.

       An ineffective assistance of counsel claim has two components. A petitioner must show

that counsel’s performance was deficient and that the deficiency prejudiced the defense.

Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish deficient representation, a

petitioner must demonstrate that counsel’s representation “fell below an objective standard of

reasonableness.” Id. at 688. In order to establish prejudice, a petitioner must show that, but for


                                                -7-
the constitutionally deficient representation, there is a “reasonable probability” that the outcome

of the proceeding would have been different. Id. at 694.

       First, Petitioner argues that defense counsel was ineffective in failing to investigate and, as

a result, failed to challenge false evidence presented at trial. He alleges that police officer Nathan

Johnson perjured himself when he testified that the victim’s body was wrapped in seventeen layers

of black plastic bags. In support of this perjury claim, Petitioner cites the testimony of the medical

examiner Dr. John Scott Somerset. Dr. Somerset testified that, when he received the victim’s

body, the bags were sealed around her body. He cut through the layers of bags but did not count

them. Petitioner argues that because Dr. Somerset testified that he had to cut through sealed layers

of bags, Officer Johnson’s testimony that he counted seventeen layers must have been false. When

making a false testimony claim, the petitioner bears the burden of showing that the testimony is

actually perjured. Brooks v. Tenn., 626 F.3d 878, 894 (6th Cir. 2010). “[M]ere inconsistencies in

testimony by government witnesses do not establish knowing use of false testimony.” Id. at 895.

Here, Petitioner has not shown that either Dr. Somerset or Officer Johnson offered perjured

testimony. At worst, their testimony was somewhat inconsistent. Counsel was not ineffective for

failing to challenge this testimony. Given the evidence in this case, the precise number of bags

wrapped around the victim’s body was not material to the elements of the crime, Petitioner’s state

of mind, or his guilt or innocence.

       Petitioner’s second and third ineffective assistance claims concern his right to a fair and

impartial jury. Petitioner claims that he was denied his right to a fair and impartial jury by the

presence of a retired police investigator on the jury and by counsel’s failure to challenge a juror

who purportedly admitted she had a problem with being unbiased.




                                                 -8-
       During voir dire, a prospective juror, Jeffrey Bradley, stated that he was a retired Detroit

Police investigator and had been retired for fifteen years at the time of the trial. (See 7/26/11 Tr.

at 126, 130.) Bradley indicated that he was acquainted with one of the prosecution’s police

witnesses and with the prosecutor. (Id. at 126.) He believed that he could be fair and impartial

and follow jury instructions. (Id. at 130.) Petitioner argues that, despite Bradley’s assurances that

he could be impartial, defense counsel was ineffective in failing to excuse Bradley because there

was reason to doubt Bradley’s ability to be impartial.

       The trial court issued the last reasoned opinion regarding this claim in its order denying

Petitioner’s motion for relief from judgment. The court held Bradley’s mere acquaintance with a

witness and with the prosecutor insufficient to “warrant an inference of bias.” See 4/25/13 Order

at 6. The trial court found Bradley’s voir dire testimony “that he could be fair and impartial to

both sides and render an impartial verdict based on the evidence submitted at trial” sufficient to

render defense counsel’s decision not to exercise a peremptory strike reasonable. Id.

       The Sixth Amendment provides that “[i]n all criminal prosecutions, the accused shall enjoy

the right to a speedy and public trial, by an impartial jury.” U.S. Const. amend. VI. The right to

an impartial jury is made applicable to the states by the Fourteenth Amendment. Turner v.

Louisiana, 379 U.S. 466 (1965). “In essence, the right to jury trial guarantees to the criminally

accused a fair trial by a panel of impartial, ‘indifferent’ jurors.” Irvin v. Dowd, 366 U.S. 717, 722

(1961) (internal citation omitted). The presence of even a single biased juror deprives a defendant

of his right to an impartial jury. Williams v. Bagley, 380 F.3d 932, 944 (6th Cir. 2004), citing

Morgan v. Illinois, 504 U.S. 719, 729 (1992).

       The first question when considering juror bias, is whether the juror swore under oath “‘that

he could set aside any opinion he might hold and decide the case on the evidence,’ and whether


                                                 -9-
that ‘protestation of impartiality’ ought to be believed.” Id. (quoting Patton v. Yount, 467 U.S.

1025, 1036 (1984)). A “state court’s finding of impartiality is a factual determination entitled to

28 U.S.C. § 2254(e)’s presumption of correctness.” Id.

       Petitioner has not rebutted the presumption of correctness afforded the state court’s finding

that the juror was impartial. Therefore, he cannot show that counsel was ineffective in failing to

move to dismiss this juror.

       Petitioner also claims that defense counsel was ineffective in failing to move to challenge

a potential juror for cause when she stated that she could not be fair and impartial. Petitioner does

not provide a specific transcript page reference for this potential juror’s statement. After reviewing

the voir dire testimony, the Court believes Petitioner refers to this exchange:

       Prospective Juror Saleh:        Can I ask not to be on this jury?

       The Court:      You can. And you just did.

       Prospective Juror Saleh:        Well?

       The Court:      No. No.

       Unidentified Prospective Juror:         Can I just …

       The Court:      You may.

       Unidentified Prospective Juror:     Sort of similar to his. If I know I have a bias
       based on, you know, I walked out and found out why this gentleman is sitting here.
       Can I ask to be excused?

       The Court:     Anybody can ask to be excused. But nobody is automatically
       excused. You have to go through the process. And the lawyers make the
       determination if your bias, in their opinion, prohibits you. You don’t get to make
       your own decision.

Tr. at 103.

       Immediately after this exchange, the court took a lunch break. When court reconvened, no

reference was made to the pre-lunch discussion.          Ultimately, defense counsel exercised a

                                                -10-
peremptory strike to dismiss prospective juror Saleh. The identity of the other potential juror who

participated in this pre-lunch colloquy is never made clear on the record. Nor is it clear whether

this prospective juror ultimately was seated on the jury. On this bare record, the Court cannot

conclude that Petitioner was deprived of his right to a fair and impartial jury.

       Petitioner next asserts counsel was ineffective in failing to move to suppress evidence

obtained from a warrantless search of his room at the Normandy Hotel. Detroit police officer Isam

Qasem testified that, on February 1, 2011, he was directed to conduct a wellness check at the

Normandy Hotel based upon a missing persons report. (7/27/11 Tr. at 93-94.) He retrieved the

key to Petitioner’s room from the front desk clerk and unlocked Petitioner’s room. (Id.) He

testified there was a towel underneath the door and that he noticed a strong odor of death. (Id. at

94.) After entering the room, he looked under the bed and found long plastic bag under the bed.

(Id.) He assumed that there was a body in the bag. (Id.) At that point, he exited the room and

called the homicide department. (Id. at 95.) Homicide detectives arrived with a search warrant

and proceeded to recover evidence and the body. (Id.)

       The trial court denied this claim when the court denied Petitioner’s motion for relief from

judgment. Although the trial court did not specifically explain the basis for denying this claim,

the court’s decision is nevertheless entitled to deference. Harrington, 562 U.S. at 102.

       The emergency-aid exception to the warrant requirement allows law enforcement to enter

a home or other dwelling “without a warrant to render emergency assistance of an injured occupant

or to protect an occupant from imminent injury.” Brigham City, Utah v. Stuart, 547 U.S. 398, 403

(2006). Under Michigan law, “ironclad proof of a likely serious, life-threatening injury” is not

required to invoke the emergency-aid exception. People v. Lemons, 299 Mich. App. 541, 548-49

(Mich. Ct. App. 2013). In this case, it would have been reasonable for defense counsel to conclude


                                                -11-
that a motion to suppress would have been futile given testimony that officers were performing a

wellness check on a missing person.

        Next, Petitioner claims that defense counsel was ineffective because he acted as a second

prosecutor, admitting, for example, “He did things that were disgusting. I’ll admit to that.”

7/28/11 Tr. at 50. Counsel’s statement in closing argument calling some of Petitioner’s actions

“disgusting” did not render him ineffective. Counsel simply acknowledged Petitioner’s testimony

that, after the victim’s dead body began to smell, he wrapped her in several layers of plastic bags.

Counsel asked the jury to remember that the nature of this act did not show Petitioner was guilty

of second-degree murder.       Defense counsel’s argument, far from being ineffective, was a

reasonable attempt to maintain credibility with the jury while also focusing the jury’s attention on

the elements of the crime and the burden of proof. Counsel was not ineffective in this regard.

        Petitioner argues that counsel allowed his own witness, Cleveland Anthony Hurd, to lie on

the witness stand without calling it to the jury’s attention. Hurd lived at the Normandy Hotel, saw

Petitioner nearly every day, and saw Craig on the night she died. Parts of Hurd’s trial testimony

were inconsistent with statements he gave to police. For example, in his police statement, he told

police that Craig had fallen on the stairs. (7/28/11 Tr. at 7-8.) During trial, he denied telling police

Craig reported falling on the stairs and testified that she reported being kicked down the stairs by

Petitioner. (Id. at 9-11.)

        The state trial court held that Petitioner presented no evidence to show that Hurd’s trial

testimony was false. See 4/25/14 Order at 7. Indeed, a witness’s trial testimony may vary from a

prior statement for a number of reasons, including an honestly different recollection of an event

after the passage of time. In any event, counsel confronted Hurd with his prior inconsistent

statement.   Counsel, therefore, addressed the situation immediately and used the resources


                                                 -12-
available to him (Hurd’s statement to police) to highlight inconsistencies in Hurd’s testimony.

Petitioner fails to rebut the presumption that counsel’s handling of Hurd’s testimony was within

the range of reasonably competent assistance.

          Finally, Petitioner claims that counsel rendered ineffective assistance when he failed to

object to prosecutorial misconduct. As discussed in detail below, Petitioner has not shown that

the prosecutor engaged in misconduct. Counsel cannot be found ineffective for failing to raise a

meritless objection.

                                                  C.

          Petitioner raises several claims of prosecutorial misconduct. The trial court held that the

prosecutor’s conduct did not violate Petitioner’s due process right to a fair trial. See 4/25/14 at 8-

9.

          The “clearly established Federal law” relevant to a habeas court’s review of a prosecutorial

misconduct claim is the Supreme Court’s decision in Darden v. Wainwright, 477 U.S. 168, 181

(1986). Parker v. Matthews, 567 U.S. 37, 44 (June 11, 2012). In Darden, the Supreme Court held

that a “prosecutor’s improper comments will be held to violate the Constitution only if they ‘so

infected the trial with unfairness as to make the resulting conviction a denial of due process.’” Id.,

quoting Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974). This Court must ask whether the

state court’s decision denying Petitioner’s prosecutorial misconduct claims “‘was so lacking in

justification that there was an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.’” Parker, 567 U.S. at 47, quoting Harrington, 562 U.S.

at 103.

          First, Petitioner raises two related claims that the prosecutor knowingly used perjured

testimony. A false-testimony claim falls under the Brady disclosure doctrine, which requires the


                                                  -13-
government to disclose evidence favorable to a defendant if it is “material either to guilt or to

punishment.” Brady v. Maryland, 373 U.S. 83, 87 (1963). In order to establish prosecutorial

misconduct or denial of due process, the defendants must show (1) the statement was actually

false; (2) the statement was material; and (3) the prosecution knew it was false.

        Dr. Somerset testified that he was the individual who opened the bags wrapped around

Craig’s body and that he did not count the number of bags. Officer Johnson testified that he opened

up the bags and counted 17 layers. Petitioner argues that this is evidence that one of these

witnesses committed perjury. As discussed above, while the testimony may have been marginally

inconsistent, Petitioner falls far short of establishing that either witness lied.

        Similarly, Petitioner fails to establish that witness Hurd lied. Hurd’s trial testimony was

inconsistent in parts with his prior police statement. But there is no evidence that the prosecutor

knew that Hurd would so testify or that Hurd’s trial testimony was false. The inconsistencies were

addressed during Hurd’s testimony and the jury was properly left to decide the question of Hurd’s

credibility.

        Petitioner’s final two claims of prosecutorial misconduct concern the prosecutor’s closing

argument. Petitioner argues that the prosecutor manipulated the testimony to mislead the jury and

improperly injected the elements of passion, prejudice and sympathy by, for example, referring to

the victim as “poor Ms. Craig.” “[P]rosecutors can argue the record, highlight the inconsistencies

or inadequacies of the defense, and forcefully assert reasonable inferences from the evidence.”

Bates v. Bell, 402 F.3d 635, 646 (6th Cir. 2005). The prosecutor’s closing argument did just that

and did not manipulate the evidence to create false assertions.

        Prosecutors “must obey the cardinal rule that a prosecutor cannot make statements

calculated to incite the passions and prejudices of the jurors.” Broom v. Mitchell, 441 F.3d 392,


                                                  -14-
412 (6th Cir. 2006) (internal quotation omitted). A prosecutor does not overstep by appealing to

the jurors’ sense of justice. Bedford v. Collins, 567 F.3d 225, 234 (6th Cir. 2009). The prosecutor’s

language was not inflammatory, nor does it appear intended to incite passions or prejudices. The

prosecutor did not did not ask the jury to convict on the basis of sympathy. Moreover, the trial

court instructed the jury to base their decision only on the evidence and the law, not on their

sympathies or prejudices. See Cameron v. Pitcher, 2001 WL 85893, *10 (E.D. Mich. Jan. 4, 2001)

(holding that jury instruction advising jurors they were required to decide facts on basis of properly

admitted evidence mitigated prosecutor’s civic duty argument).

                                                 V.

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed unless a

certificate of appealability (COA) is issued under 28 U.S.C. § 2253. Rule 11 of the Rules

Governing Section 2254 Proceedings requires that a court “issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.” A COA may be issued “only

if the applicant has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). The substantial showing threshold is satisfied when a petitioner demonstrates “that

reasonable jurists would find the district court’s assessment of the constitutional claims debatable

or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       Here, jurists of reason would not debate the Court’s conclusion that Petitioner has failed to

demonstrate entitlement to habeas relief with respect to any of his claims. Therefore, a certificate

of appealability will be denied. Permission to appeal in forma pauperis will also be denied because

an appeal of this decision could not be taken in good faith. 28 U.S.C. § 1915(a)(3).

                                                 VI.




                                                -15-
      Accordingly, it is ORDERED that the petition for a writ of habeas corpus, ECF No. 1, is

DISMISSED with prejudice.

      It is further ORDERED that a certificate of appealability is DENIED and leave to appeal

in forma pauperis is DENIED.

      It is further ORDERED that the motion to hold the petition in abeyance, ECF No. 12, is

DENIED.




                                                                        s/Thomas L. Ludington
                                                                        THOMAS L. LUDINGTON
                                                                        United States District Judge

Dated: March 22, 2019

                                                  PROOF OF SERVICE

                          The undersigned certifies that a copy of the foregoing order was served
                          upon each attorney of record herein by electronic means and to Gregory
                          Harris #249967, MACOMB CORRECTIONAL FACILITY, 34625 26
                          MILE ROAD, NEW HAVEN, MI 48048 by first class U.S. mail on
                          March 22, 2019.

                                                            s/Kelly Winslow
                                                            KELLY WINSLOW, Case Manager




                                                     -16-
